COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 IN RE: THE STATE OF TEXAS,                                     No. 08-13-00195-CR
                                                '
                             Relator.                     AN ORIGINAL PROCEEDING
                                                '
                                                                 IN MANDAMUS
                                                '

                                                '

                                                '



                                           ORDER

       Pending before the Court is the State’s motion to stay proceedings in The State of Texas v.

James McGinnis, cause number 20120D05588, which is pending in the 171st District Court.

       The State’s motion is GRANTED. The 171st District Court, shall therefore stay any

further proceedings, in the trial court, for the above styled and numbered cause pending further

order of this Court.

       IT IS SO ORDERED this 31st day of July, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.